927 F.2d 1257
288 U.S.App.D.C. 402
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John DOE, Appellant,v.SOUTHEASTERN UNIVERSITY.
No. 90-7051.
United States Court of Appeals, District of Columbia Circuit.
Feb. 13. 1991.

D.D.C., 732 F.Supp. 7.
APPEAL DISMISSED.
Before MIKVA, Chief Judge, and WALD and SILBERMAN, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the joint motion to dismiss the above entitled appeal, it is


2
ORDERED, by the Court, that the aforesaid motion is granted and the above captioned case is dismissed with each party to bear its own costs.


3
The Clerk is directed to send a certified copy of this order the the Clerk of the District Court in lieu of formal mandate.